181 Ga. App. 113 (1986)
351 S.E.2d 517
MORGAN
v.
THE STATE.
73149.
Court of Appeals of Georgia.
Decided December 2, 1986.
Rodney H. Roberts, for appellant.
Jack O. Partain III, District Attorney, Steven M. Harrison, Assistant District Attorney, for appellee.
CARLEY, Judge.
Appellant and one of two co-indictees were tried before a jury for the commission of an armed robbery. The jury found both appellant and his co-defendant guilty and the trial court entered judgments of conviction and sentences on the jury's verdicts. Thereafter, separate appeals were filed. The conviction of appellant's co-defendant was affirmed in Welch v. State, 179 Ga. App. 221 (346 SE2d 4) (1986). In the instant case, appellant appeals from the denial of his motion for new trial.
1. Appellant enumerates as error the trial court's denial of a motion for mistrial. However, the denial of a motion for mistrial is not subject to review where, as here, the motion was not renewed following curative instructions. Kirksey v. State, 177 Ga. App. 428, 429 (3) (339 SE2d 401) (1986).
2. Appellant's remaining enumerations of error are controlled adversely to his contentions by Divisions 2 and 3 of this court's opinion in Welch v. State, supra. There was no error.
Judgment affirmed. McMurray, P. J., and Pope, J., concur.